Citation Nr: 0209317
Decision Date: 08/07/02	Archive Date: 08/16/02

Citation Nr: 0209317	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  93-00 104	)	DATE AUG 07, 2002
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1968.

This matter comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1991 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO refused to reopen the veteran's 
claim for entitlement to service connection for narcolepsy on 
the basis that new and material evidence was not submitted.  
The veteran was notified of that decision and he appealed to 
the Board for review.

On January 30, 1996, the Board denied the veteran's request 
to reopen his claim.  The veteran contacted the RO in 
conjunction with the Board's decision in February 1998; the 
RO subsequently considered said contact as an indication that 
the veteran wished to reopen his claim.  The RO then reopened 
the veteran's claim and granted service connection for 
narcolepsy via a rating action dated March 12, 2001.  

Shortly thereafter, the veteran requested an earlier 
effective date for the assignment of service connection for 
narcolepsy.  This request was denied and the veteran has 
appealed that June 2001 RO decision.  While the appeal was 
pending, the veteran, in December 2001, requested 
reconsideration of the Board's January 1996 decision.  In May 
2002, reconsideration of the Board's January 1996 decision 
was ordered by a Deputy Vice Chairman, and the case is now 
before this panel of the Board for reconsideration.

Reconsideration by the Board results in vacating the January 
1996 Board decision and replacing it with a decision by this 
panel.  On reconsideration, the Board must consider the 
entire record, including all evidence to date.  See, e.g., 
VAOPGCPREC 31-97.  



FINDINGS OF FACT

1.  In May 1989, the RO declined to reopen the veteran's 
claim for entitlement to service connection for narcolepsy.  
The veteran did not appeal that decision within one year of 
being notified.  

2.  The evidence received subsequent to the May 1989 decision 
includes medical evidence suggesting a relationship between 
current narcolepsy and his military service.  It is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran's narcolepsy is related to his period of 
active service.


CONCLUSIONS OF LAW

1.  The May 1989 RO's decision that denied reopening the 
veteran's claim for entitlement to service connection for 
narcolepsy is final.  38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1988); currently 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for narcolepsy has 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (2001).

3.  Narcolepsy was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (	West 1991); 38 C.F.R. §§ 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) [VCAA].  38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001); see 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

In light of the favorable decision to reopen the veteran's 
claim, a remand solely for a consideration of the new law's 
implications would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Since the veteran's request to 
reopen his claim of entitlement to service connection was 
filed prior to that date, the amended regulation does not 
apply.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has clarified that, with respect to 
the issue of materiality, the newly presented evidence need 
not be probative of all the elements required to award the 
claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.  

The veteran contends that he is entitled to service 
connection for narcolepsy.  The veteran maintains that while 
he was on active duty, he was diagnosed as having narcolepsy.  
He contends that he was not diagnosed with this condition 
prior to his military service, and that he continues to 
suffer from this disability. 

The veteran was originally denied service connection for 
narcolepsy in March 1986.  The RO, in its decision, noted 
that the veteran's sleep disorder was not substantiated by 
the service medical records and there was no evidence of 
treatment after service to substantiate a continuity or 
presumptive chronic disease.  The veteran attempted to reopen 
his claim in February 1988.  In its decision of November 
1988, and again in its May 1989 confirmed decision, the RO 
concluded that the veteran had not submitted new and material 
evidence sufficient to reopen his claim because evidence 
showing a current disability (narcolepsy) was not proffered.  
In the later decision, the RO also reported that the veteran 
had some type of sleep disorder prior to service but he did 
not have a "chronic condition noted in service."  The 
veteran was notified of the May 1989 decision but did not 
appeal; hence, that decision became final.  See 38 U.S.C.A. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1988); 
currently 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).

The veteran then petitioned to reopen his claim in 1991.  To 
support his claim, the veteran submitted a copy of a decision 
rendered by the Army Board for Correction of Military 
Records, dated in April 1984.  The records showed that the 
veteran was treated for a sleep disorder while he was in 
service.  The RO denied the veteran's request to reopen his 
claim and the veteran has appealed to the Board for review.  

Since May 1989, the veteran has submitted written statements 
along with duplicate service personnel information.  
Additionally, the veteran's VA medical records have been 
obtained.  In particular, the medical records show a current 
diagnosis of narcolepsy.  Moreover, a VA Compensation and 
Pension Examination, dated February 2001, contains a doctor's 
statement in which she opines that:

	. . . I think he probably does have 
narcolepsy which dates back to his 
military service days, which apparently 
caused him a great deal of problem at 
that time.  This has continued to be a 
problem for him most of his adult life . 
. . 

This medical evidence of an etiological link is new.  It was 
not of record in 1989.  It is also so significant that it 
must be considered in order to decide his claim fairly.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for narcolepsy is reopened.

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Service connection may be 
granted for disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran's service medical records show that he complained 
of sleeping problems.  After undergoing testing, he was 
diagnosed with narcolepsy.  The record further shows that 
after the veteran was discharged from the military, he 
continued to suffer from and receive treatment for 
narcolepsy.  A VA examination accomplished in February 2001 
shows that the veteran continues to suffer from narcolepsy, 
which dates back to his military service.

Therefore, based on all of the evidence, the Board finds that 
the veteran's narcolepsy began during his active duty.  The 
condition was incurred in service, and service connection is 
warranted.


ORDER

On reconsideration of the January 1996 Board decision, the 
veteran's claim is reopened and service connection for 
narcolepsy granted.



_____________________________	                
______________________________
       THOMAS J. DANNAHER		                    A. 
BRYANT
Member, Board of Veterans' Appeals	              Member, 
Board of Veterans' Appeals

		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 




Citation NR: 9601915	
Decision Date: 01/30/96		Archive Date: 02/09/96
DOCKET NO.  93-00 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
narcolepsy. 

2.  Entitlement to a permanent and total disability rating 
for pension purposes.

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Armed Forces from 
September 1966 to December 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991, rating decision from the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO) which did not reopen the veteran's claim 
for entitlement to service connection for narcolepsy on the 
basis that new and material evidence was not submitted.  A 
notice of disagreement was received in August 1991.  A 
statement of the case was issued in August 1991.  A 
substantive appeal was received in November 1991.

In addition, the RO denied entitlement to a permanent and 
total disability rating for pension purposes in a December 
1991 decision.  A notice of disagreement was received in 
December 1991.  A statement of the case was issued in January 
1992.  A substantive appeal was received in January 1992.  
The Board remanded the case in November 1994.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has submitted new and material 
evidence to reopen his claim for entitlement to service 
connection for narcolepsy.  He maintains that service medical 
records reveal a diagnosis of narcolepsy and that he has had 
this disorder since that time as demonstrated by the numerous 
jobs he has lost due to narcolepsy.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that a claim of entitlement to service 
connection for narcolepsy has not been reopened and that as 
the veteran failed to report for examination without good 
cause,a permanent and total disability rating for pension 
purposes is denied.



FINDINGS OF FACT

1. Service connection for narcolepsy was denied by the RO in 
a March 1986 rating decision.  The veteran, in a March 
1986 letter was apprised of his procedural and appellate 
rights; however, a notice of disagreement was not received 
within the subsequent one-year period.
 
2. Additional evidence submitted subsequent to the RO's March 
1986 decision, pertaining to the veteran's request to 
reopen his claim for service connection for narcolepsy, is 
not new and material in that it does not raise a 
reasonable possibility that a review of all the evidence 
would result in a different outcome..
 
3. Entitlement to VA pension benefits cannot be established 
without a current VA examination.
 
4. The VA has made a concerted, good faith effort to locate 
the veteran and inform him of scheduled VA examinations.
 
5. The veteran, without good cause, failed to report for a 
scheduled VA examination.


CONCLUSION OF LAW

1. The decision of the RO in December 1986 denying the 
veteran's claim for service connection for narcolepsy is 
final and the claim for this benefit is not reopened.  38 
U.S.C.A. §§ 1110, 5107, 5108, (West 1991); 38 C.F.R. §§ 
3.156, 3.303, 3.655 (a) (b) (1994).
 
2. Entitlement to VA pension benefits is denied.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.655 (a) (b) (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction

Pursuant to the Board's November 1994 remand decision, the RO 
was to contact the veteran and request the addresses of his 
various employers to obtain the veteran's medical records, if 
any, and his personnel file, particularly any comments 
regarding whether he slept on the job due to narcolepsy, and 
his reasons for leaving his position.  The RO was to contact 
the veteran and determine whether he was still employed in 
any manner.  If he was employed, the RO was contact the 
veteran's employer and request all personnel records 
pertaining to such employment, particularly the veteran's 
reasons for leaving employment and how he performed while 
working.  After obtaining the appropriate authorization, the 
RO was to obtain copies of all outpatient treatment and/or 
hospitalization records, including progress notes, discharge 
summaries, and any other pertinent medical records from the 
Mississippi Department of Corrections.  The veteran was to be 
afforded a VA general examination to determine the current 
nature and extent of all his disabilities.  The examiner was 
to render an opinion as to the etiology of the veteran's 
disabilities, if any.  The examiner was to express a medical 
opinion regarding whether the veteran could work with his 
disabilities and, if in the examiners opinion he cannot 
work, the examiner should express a medical opinion regarding 
whether the veteran's disability will forever preclude 
employment.  Although the RO attempted to obtain such 
information from the veteran, the ROs letters to the 
veteran's last address of record, dated in December 1994 and 
March 1995, were not answered.  In addition, the veteran was 
scheduled for a VA examination on May 25, 1995, and was 
rescheduled for June 7, 1995.  He failed to appear for this 
examination and there is no explanation from the veteran 
regarding this failure to appear in the record.

First, the Board notes that the VA has a duty to assist the 
veteran in development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1994); see also Murphy v. Derwinski, 1 Vet.App. 78, 82 
(1990).  The duty to assist the veteran also includes 
obtaining a thorough and contemporaneous medical examination 
that considers the prior medical treatment records.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  However this duty to 
assist is not always a one-way street.  Wood v. Derwinski, 
1 Vet.App. 190, 193 (1991), confirmed on reconsideration at 1 
Vet.App. 406 (1991).  As the veteran did not reply to two 
requests for information that would enable the RO to obtain 
pertinent records nor did the veteran appear for his 
scheduled VA examination, no further duty to assist the 
veteran is required. 

Second, 38 C.F.R. § 3.655 (a) (b) (1994) states that:

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.

(b) Original or Reopened Claim or Claim 
for Increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim...the claim 
shall be denied.

The Board notes that the November 1994 remand decision 
instructed the RO to readjudicate the claims set forth on the 
cover page of this decision.  The RO did not readjudicate the 
claims.  The United States Court of Veterans Appeals 
addressed the issue of "harmless error" in Sanchez v. 
Derwinski, 2 Vet.App. 330, 333 (1992), indicating that the 
test is whether the error in question would change the 
resolution of the appellant's claim.  In light of the 
veteran's failure to respond to the ROs request for further 
information and his failure to appear for a scheduled 
examination, no additional evidence has been added to the 
record since the last RO decision and thus, the ROs decision 
would not be changed.  Therefore, the Board finds that the 
failure of the RO to readjudicate the claims is harmless 
error.  


II.  Whether New and Material Evidence has been Submitted to 
Reopen the Veteran's Claim for Service Connection for 
Narcolepsy

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110 (West 
1991).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1994).

The RO's March 1986 decision denied the veteran's claim and 
found that there was no entry in the veterans service 
medical records regarding a sleep disorder and that 
continuity of symptomatology since service was not 
demonstrated.  

The RO's March 1986 decision is final and cannot be modified 
unless evidence submitted in support of the veteran's claim 
is "new and material" and warrants revision of the previous 
decision pursuant to 38 U.S.C.A. § 5108 (West 1991).  A two-
step process is required, consisting of a review of the 
evidence to determine whether there is new and material 
evidence to reopen the claim; then if there is new and 
material evidence, the claim is reopened, and there must be a 
review of all the evidence, both old and new, to determine 
whether the benefit should be granted.  An adverse 
determination regarding either step is appealable.  Manio v. 
Derwinski, 1 Vet.App. 140 (1991). 

New evidence means evidence not previously submitted.  
38 C.F.R. § 3.156(a) (1994).  Material evidence is that which 
is relevant and probative to the issue being considered.  
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (citing 
Cherney v. Sullivan, 905 F.2d 214, 216 (8th Cir.1981)).  It 
is also that which raises the reasonable possibility of a 
different decision, and bears directly and substantially on 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in combination 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1994); Colvin, 1 Vet.App. 
at 174.  For the limited purpose of determining whether a 
claim should be reopened, all evidence is presumed to be 
credible.  Justus v. Principi, 3 Vet.App. 510, 513 (1993).  
All evidence submitted after the last final denial of the 
merits of a claim must be considered to determine whether new 
and material evidence has been submitted to reopen the claim.  
Glynn v. Brown, 6 Vet.App. 523 (1994).

As stated previously, when a veteran fails to appear for a VA 
examination without good cause regarding a reopened claim, 
the claim shall be denied.  At no time has the veteran 
contacted the RO to offer an explanation for his 
nonappearance that might constitute "good cause" under the 
regulation.  Therefore, the veteran's claim is denied.  See 
38 C.F.R. § 3.655 (a) (b), supra.

The Board notes that the records submitted since the March 
1986, RO decision include service medical and personnel 
records, Army Board for the Correction of Military Records 
(ABCMR) and VA medical records.  The Board briefly notes that 
the service medical and personnel records, having never been 
previously considered by the RO, are new.  They reveal that 
in May 1968 the veteran gave a history of having difficulty 
staying awake since approximately age 15.  An impression of 
narcolepsy with hypnotic phenomena was given.  In July 1968, 
the veteran was under hospital observation for suspected 
narcolepsy.  The ABCMR in an April 1984 decision granted the 
veteran a Certificate of General Discharge due in part to his 
treatment for narcolepsy in service.  VA medical records from 
September 1985 that are also new, reveal numerous diagnoses 
of narcolepsy, probable or questionable narcolepsy, and 
narcolepsy by history.  In April 1986, a normal awake and 
sleep electroencephalogram was reported. 

The Board notes that the veteran has shown by new evidence 
that he was treated for narcolepsy in service and has been 
diagnosed with narcolepsy or probable narcolepsy since 
September 1985.  However, no evidence of record has been 
presented on  the issue of whether continuity of 
symptomatology has been demonstrated for the period between 
1968 and 1985.  The Board also notes that the veteran has 
maintained that he lost numerous jobs during this period due 
to this disability and that employment records could 
substantiate this contention, however, as stated above, 
requests by the RO for information needed to obtain these 
records have not been answered.  


III.  Entitlement to a Permanent and Total Disability Rating 
for Pension Purposes

To establish a basis for a finding of permanent and total 
disability, the evidence must demonstrate that the veteran is 
unemployable, and is reasonably certain to remain 
unemployable throughout life.  Unemployability may be 
established on the basis of the particular circumstances of 
the veteran, including disabilities in combination with 
employment background, and age.  38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342 (1994).

38 C.F.R. § 3.655 (a) (b) requires that any claim other than 
an original compensation claim be denied if the claimant does 
not appear for an examination necessary to establish 
entitlement the claim the claim shall be denied. (Emphasis 
added).  Compensation is defined as a monthly payment made by 
the VA to a veteran because of a service-connected 
disability.  38 C.F.R. § 3.4 (1994) (Emphasis added).  As a 
claim for a permanent and total disability rating for pension 
purposes is not a compensation claim, and the veteran failed 
to report for a scheduled examination without a showing of 
good cause for failing to appear, the claim is denied.





ORDER

The appeals are denied.



		
	EUGENE A. ONEILL
	Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, ___ 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991), a decision of the Board of Veterans' Appeals granting 
less than the complete benefit, or benefits, sought on appeal 
is appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402 
(1988).  The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.



- 2 -


